 Case 16-16848        Doc 149      Filed 04/22/19 Entered 04/22/19 16:03:31       Desc Main
                                    Document     Page 1 of 8


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In Re:                                        )        Chapter 7
                                              )        Case No. 16-16848
OCTAVIO RODRIGUEZ,                            )
                                              )        Hon. A. Benjamin Goldgar
                               Debtor.        )        Hearing Date: Wednesday, May 22, 2019
                                              )        Hearing Time: 9:30 a.m.

                 NOTICE OF OBJECTION TO CLAIMS 8, 9, AND 10
       FILED BY SALVADORE QUIROGA, ALFREDO RAMIREZ, AND RICARDO
                            MORENO ZAMUDIO

PLEASE TAKE NOTICE that Trustee Karen Goodman has filed an objection to your claims in
this bankruptcy case. Your claim may be reduced, modified or eliminated. You should read
these papers carefully and discuss them with your attorney if you have one.

         If you do not want the court to eliminate or change your claim, on Wednesday, May 22,

2019 at 9:30 a.m., you must attend the hearing on the objection scheduled to be held before

Honorable A. Benjamin Goldgar or such other Judge as may be presiding in that Judge’s stead,

in Courtroom 642, Everett McKinley Dirksen United States Courthouse, 219 South Dearborn

Street, Chicago, IL 60604, at which time we will present The Trustee’s Unopposed Omnibus

Objection to the Unsupported Claims of Certain Former Employees (Quiroga, Ramirez and

Zamudio), a copy of which is attached hereto and served upon you herewith. You may also, if

you desire, file a response with the Clerk of the Bankruptcy Court, 219 South Dearborn Street,

Chicago, IL 60604 in writing prior to the date of that hearing.


DATED: April 22, 2019                             By: /s/ David J. Gold
                                                     Counsel for Karen Goodman,
                                                     Chapter 7 Trustee

David J. Gold (ARDC # 6299872)
PERKINS COIE LLP
131 S. Dearborn Street, Suite 1700
Chicago, Illinois 60603
Tel.: (312) 324-8540 / Fax: (312) 324-9540


144129468.1
 Case 16-16848       Doc 149    Filed 04/22/19 Entered 04/22/19 16:03:31        Desc Main
                                 Document     Page 2 of 8


                               CERTIFICATE OF SERVICE


         David J. Gold, an attorney, hereby certifies that on April 22, 2019 he caused The

Trustee’s Omnibus Objection to the Unsupported Claims of Certain Former Employees

(Quiroga, Ramirez and Zamudio) to be filed via the Court’s ECF system which sent notification

of such filing to the parties registered to receive ECF notice, and also served as otherwise

indicated below:


Via Email and U.S. Mail

Karen Engelhardt
Allison, Slutsky & Kennedy, P.C.
230 W. Monroe Street, Suite 2600
Chicago, Illinois 60606
kie@ask-attorneys.com

                                                  /s/ David J. Gold




144129468.1
  Case 16-16848        Doc 149     Filed 04/22/19 Entered 04/22/19 16:03:31           Desc Main
                                    Document     Page 3 of 8


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In Re:                                         )      Chapter 7
                                               )      Case No. 16-16848
OCTAVIO RODRIGUEZ,                             )
                                               )      Hon. A. Benjamin Goldgar
                                Debtor.        )

                THE TRUSTEE’S UNOPPOSED OMNIBUS OBJECTION
         TO THE UNSUPPORTED CLAIMS OF CERTAIN FORMER EMPLOYEES
                      (QUIROGA, RAMIREZ AND ZAMUDIO)

         Karen Goodman, the chapter 7 trustee for the estate of Octavio Rodriguez (the “Trustee),

through her undersigned counsel, hereby objects to Claim Nos. 8, 9 and 10 (collectively, the

“Claims”) pursuant to 11 U.S.C. § 502 and Fed. R. Bank. P. 3007(d), and in support thereof,

states as follows:

                           IMPORTANT NOTICE TO CLAIMANTS

         1.      The claimants (the “Claimants”) and their Claims that are the subject of the

Trustee’s Objection are:

              a. Claim No. 8 - Salvadore Quiroga - See Exhibit A

              b. Claim No. 9 - Alfredo Ramirez - See Exhibit B

              c. Claim No. 10 - Ricardo Moreno Zamudio - See Exhibit C

         2.      Claimants receiving this Objection should locate their names and claims in this

Objection.

         3.      The Trustee is objecting to the Claims based on the claimants’ failure to provide

evidentiary support for their claims, among other things.

                                           OBJECTION

         4.      Section 502(a) of the Bankruptcy Code provides that a claim is deemed allowed




144129468.1
 Case 16-16848        Doc 149     Filed 04/22/19 Entered 04/22/19 16:03:31             Desc Main
                                   Document     Page 4 of 8


“unless a party in interest . . . objects.” 11 U.S.C. § 502(a). Section 502(b) further provides:

                if such an objection to a claim is made, the court, after notice and a
                hearing, shall determine the amount of such claim . . . and shall allow such
                claim in such amount, except to the extent that – (1) such claim is
                unenforceable against the debtor and property of the debtor, under any
                agreement or applicable law for reason other than because such claim is
                contingent or unmatured.

11 U.S.C. § 502(b)(1). The Trustee is a party in interest and thus authorized to object to the

Claims.

         5.     Between May 10 and May 11, 2017, attorney Karen Engelhardt filed proofs of

claim on behalf of the Claimants as well as three other individuals, each of which was executed

solely by attorney Engelhardt. Each of the claims filed by attorney Engelhardt assert that an

individual is owed unpaid wages associated with their employment at a car wash business that

the Debtor formerly owned and operated. At this time, the Trustee is only objecting to the three

Claims and is not currently objecting to the other claims filed by attorney Engelhardt.

A.       Claim No. 8 - Salvadore Quiroga

         6.     Claim No. 8 asserts that Mr. Quiroga is owed back wages relating to the car wash

business.     The claim contains a summary of Mr. Quiroga’s alleged unpaid wages, but no

evidence of his actual employment such as pay stubs or IRS reporting forms. The Debtor has

notified the Trustee of the following informal objection that the Debtor has to Mr. Quiroga’s

claim:

                a.     Mr. Quiroga was never an employee of the car wash.

         7.     To date, the Trustee has not been able to fully corroborate the Debtor’s objection

to Mr. Quiroga’s claim. However, based on the Debtor’s statements and the Trustee’s own

concerns about the validity of this claim, the Trustee requested that attorney Engelhardt produce

documentation evidencing Mr. Quiroga’s employment at the car wash. Attorney Engelhardt was



                                                -2-
144129468.1
 Case 16-16848         Doc 149     Filed 04/22/19 Entered 04/22/19 16:03:31         Desc Main
                                    Document     Page 5 of 8


unable to do so and was unable to offer any testimony from Mr. Quiroga or documents in support

of his claim for unpaid wages.

         8.     The documents that attorney Engelhardt did produce in response to the Trustee’s

request include affidavits and audit records from a prepetition lawsuit filed in 2014 by the

Illinois Department of Labor against the Debtor and his business (the “DOL Documents”).

Those documents, which list known employees of the car wash, make no mention of Mr.

Quiroga.

B.       Claim No. 9 - Alfredo Ramirez

         9.     Claim No. 9 asserts that Mr. Ramirez is owed back wages relating to the car wash

business. The claim contains a summary of Mr. Ramirez’s alleged unpaid wages, including what

appears to be a summary of his time and pay records. The Debtor has notified the Trustee of the

following informal objection that the Debtor has to Mr. Ramirez’s claim:

                a.      Mr. Ramirez (a/k/a Lupe Martinez) executed a waiver of his claims

         against the Debtor on September 1, 2016 (post-petition).       The Debtor produced a

         document purportedly signed by the claimant stating:

                “I Lupe Martinez Me retiro de las demandas que hay contra Octavio Rodriguez y

                little village car wash”

         The English translation of that statement is:

                “I Lupe Martinez I withdraw from the demands that are against Octavio

                Rodriguez and little village car wash”

         10.    To date, the Trustee has not been able to fully corroborate the Debtor’s objection

to Mr. Ramirez’s claim. However, based on the Debtor’s statements and the Trustee’s own

concerns about the validity of this claim, the Trustee requested that attorney Engelhardt produce




                                                  -3-
144129468.1
 Case 16-16848        Doc 149       Filed 04/22/19 Entered 04/22/19 16:03:31         Desc Main
                                     Document     Page 6 of 8


documentation evidencing the amounts that Mr. Ramirez is owed and relating to the alleged

waiver of his claim. Attorney Engelhardt was unable to do so and was unable to offer any

testimony from Mr. Ramirez that is contrary to the Debtor’s statements.

C.       Claim No. 10 - Ricardo Moreno Zamudio

         11.    Claim No. 10 asserts that Mr. Zamudio is owed back wages relating to the car

wash business. The claim contains a summary of Mr. Zamudio’s alleged unpaid wages based on

an approximated time of employment. The summary attached to the claim does not indicate the

hours allegedly worked, the hours allegedly unpaid or provide any detail as to how the claim was

calculated. The Debtor has notified the Trustee of the following informal objections that the

Debtor has to Mr. Zamudio’s claim:

                a.        To the extent that Mr. Zamudio was owed any back wages, he was paid

         amounts owed to him as part of a settlement reached with the Illinois Department of

         Labor in 2012.

                b.        Mr. Zamudio was not an employee of the car wash after 2012.

         12.    To date, the Trustee has not been able to fully corroborate the Debtor’s objections

to Mr. Zamudio’s claim. However, based on the Debtor’s statements and the Trustee’s own

concerns about the validity of this claim, the Trustee requested that attorney Engelhardt produce

documentation evidencing Mr. Zamudio’s employment at the cash wash and the amounts that

Mr. Zamudio is owed. Attorney Engelhardt was unable to do so and was unable to offer any

testimony from Mr. Zamudio that is contrary to the Debtor’s statements. In addition, the DOL

Documents make no mention of Mr. Zamudio’s employment at the car wash.

         13.    While Bankruptcy Rule 3001(f) grants prima facie validity to claims filed “in

accordance with these rules,” Claim Nos. 8 and 10 provide insufficient detail to establish their




                                                 -4-
144129468.1
 Case 16-16848       Doc 149      Filed 04/22/19 Entered 04/22/19 16:03:31            Desc Main
                                   Document     Page 7 of 8


validity and thus the Court should not afford those claims any measure of validity under Rule

3001(f). Additionally, the Trustee and the Debtor have raised specific and serious concerns with

the validity of all three of the Claims, which concerns attorney Engelhardt has been wholly

unable to address.

         14.   Claim objectors carry the initial burden to produce some evidence to overcome

the rebuttable presumption of validity. See In re Sentinel Mgmt. Grp., Inc., 417 B.R. 542, 550

(Bankr. N.D. Ill. 2009). “Once the objector has produced some basis for calling into question

allowability of a claim, the burden then shifts back to the claimant to produce evidence to meet

the objection and establish that the claim in fact is allowable.” Id. “[T]he ultimate burden of

persuasion always remains with the claimant to prove entitlement to the claim.” Id.

         15.   Here, the Trustee has shown sufficient evidence to call into question the

allowability of the Claims and the Claimants, through their counsel of record, are unable to

produce evidence to meet the Trustee’s objection and establish that the Claims are allowable.

Accordingly, the Court should disallow the Claims.

         16.   It is important to note that the Trustee has provided attorney Engelhardt with a

copy of the Trustee’s Objection and attorney Engelhardt has informed the Trustee that she does

not plan to oppose this Objection.

                                            NOTICE

         17.   Notice of this Objection has been served upon: (a) the United States Trustee; (b)

counsel for the Claimants; (c) counsel for the Debtor; and (d) any party that has appeared and/or

requested notice registered to receive ECF notifications. The Trustee submits that, under the

circumstances, no further notice of this objection is necessary and requests that any further notice

be dispensed with and waived.




                                                -5-
144129468.1
 Case 16-16848        Doc 149    Filed 04/22/19 Entered 04/22/19 16:03:31         Desc Main
                                  Document     Page 8 of 8


                                       CONCLUSION

          WHEREFORE, Trustee respectfully requests the Court’s entry of an order disallowing

the Claims in their entirety and granting such other and further relief the Court deems just and

proper.


DATED: April 22, 2019                        By: /s/ David J. Gold
                                                Counsel for Karen Goodman,
                                                Chapter 7 Trustee
David J. Gold (ARDC # 6299872)
PERKINS COIE LLP
131 S. Dearborn Street, Suite 1700
Chicago, Illinois 60603
Tel.: (312) 324-8540




                                              -6-
144129468.1
